Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-20 are pending, claims 10-12 and 16-17 are amended, claim 18-20 are new, and claims 1-10 and 17 are withdrawn.
Election/Restrictions
Claims 1-10 and 17 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/13/2021. The examiner does not that claim 17 does not depend from claim 11, but from claim 1, and though applicant did not specify the election was made without traverse, no arguments were made in the response. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-12 and 14-16 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Jensen (U.S. 5,971,295).
With respect to claim 11, Jensen discloses An agricultural vehicle (figure 1a) comprising: a chassis (12/22); wheels supporting the chassis (figure 1a) for moving the vehicle (figure 1a); an application boom (30) coupled to the chassis (figure 1a, the boom 30 has frame 22, frame 22 is affixed with 12) and configured to deliver agricultural product to an agricultural field (abstract), the application boom having a boom arm (arms of 30, two one on each side) including a longitudinal mount (see figure 9), the longitudinal mount including a first projection (figure 9, at 270), a second multi-lip projection (figure 9, having the upper projection 272 and one of the two 265s), and a third projection (the second 265), the second multi-lip projection having a first lip and a second lip (270 being one and the 265 adjacent it being the other); a first attachment (236) having first and second fastener portions (the bottom and side of 236 affixed to that of 272 and 270) fastened to the first projection and the first lip (where 236 is affixed) via the first and second fastener portions (the noted 270 and 272 against that of 236s noted two sides of the attachments portions),the first projection and the first lip being at least partially received between the first and second fastener portions when the first attachment is fastened to the first projection and the first lip (as shown the noted lip being that of 270 and 272 is received at least partially between the two portions, such that the lip is against 236, i.e. received therein, as shown in figure 9, the two sides of 236 are formed adjacent and abutting the two noted fastener portions, thus they are at least partially receiving the lip and projection when affixed); and a second attachment (258/260) fastened to the second lip and the third projection (where 358 is affixed).
With respect to claim 12, Jensen discloses an application system including a product tank (24) supported by the chassis (12/22) and storing a volume of the agricultural product (fluid within 24 noted being pesticide or a fungicide) for delivery onto the agricultural field, a nozzle body (240 noted coupled with 236) mounted to the longitudinal mount (see figure 9), and a piping system for delivering the agricultural product to the nozzle body (245).
With respect to claim 14, Jensen discloses the application boom includes a longitudinal truss member (264), and wherein the longitudinal truss member includes the longitudinal mount (the truss being the entire element of which the mount is a part of).
With respect to claim 15, Jensen discloses the application boom includes a longitudinal truss member (being what’s seen in figure 9) and a longitudinal extrusion member (273), and wherein the longitudinal extrusion member includes the longitudinal mount (as seen in figure 9).
With respect to claim 16, Jensen discloses the  first fastener portion (a side of 236, as it is noted fixed in with the device to hold with 272 and 270, column 15 rows 50+) a first opposed surface opposed to a portion of the first projection (which it abuts in figure 9) and the second fastener portion (side of 236 facing 272) has  a second opposed surface opposed to a portion of the first lip (figure 9, #236 against 270), and the second attachment (260) has a third opposed surface opposed to a portion of the third projection (figure 9, against one of the two elements of 265(the other of the two being the noted third projection) and a fourth opposed surface opposed to a portion of the second lip (the other end of 268 against the 265 adjacent 270). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lasne (U.S. 2020/0085031) in view of Zhang (U.S. 2014/0260083).
With respect to claim 11, Lasne discloses An agricultural vehicle (paragraphs 0001-0003 discloses the noted bar is used in the field of agriculture, such as with a tractor) comprising: a chassis (tractor chassis); wheels (wheels of a tractor) supporting the chassis for moving the vehicle (being a tractor); an application boom (having boom arm, see figure 1-4)  coupled to the chassis (the frame/chassis of the tractor, again implied see above rejection as such affixation of the bar to the vehicle is well-known) and configured to deliver agricultural product to an agricultural field (paragraph 0003), the application boom having a boom arm (#1) including a longitudinal mount (where 5 is), the longitudinal mount including a first projection and a third projection (figure 3, the sides noted at 43 and 4 are indicting, both sides having projections), a first attachment (one of the #11’s) having a first and second fastener portions (as each 11 has fastener portions that go against the noted two 432 adjacent 4, and thus two fastener portions) the first attachment being fastened to the first projection (see figure 4, as the attachments are affixed within 5 hanging from 43/4) via the first and second fastener portions (as they are inserted), ; and a second attachment fastened to the third projection (a different #11, affixed within #5), but fails to disclose a second multi lip projection, having the first lip and second lip such that the first attachment is also fastened to the first lip and the second attachment is fastened to the second lip or the first projection and the first lip being at least partially received between the first and second fastener portions when the first attachment is fastened to the first projection and the firs tlip. 
Zhang, figure 72, discloses an attachment frame wherein the attachment of 504, 506, and 62 occurs with 4 noted outer projections, where there are noted a first and second projection on the upper left corner of #10 and a note protection being referred to as the multi lip in the top right having a first and second lip), allowing for not only a hanger in a frame assembly to occur, but for fixation of the device within the noted groove as well (paragraph 0134) and noted improved secured fitting within the groove (paragraph 0005). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the structure of the attachment frame of Zhang for slidingly receiving inserts to that of Lasne, allowing for inserts to be fixed, as well as increasing the points of contact of the device further improving on Lasne’s affixation of devices within its slot. Furthermore, in view of the noted attachment and lip shown in Zhang, such incorporating into Lasne would then allow the first projection and noted lip being at least partially received between the two fastener portions when the 11 is inserted into the hole of 5 in Lasne, as the two noted fastener portions at the side of 11 are then receiving the noted projection and lip therebetween when affixing the object of 11 to the booms frame. 
With respect to claim 12, Lasne discloses further comprising an application system including a product tank (paragraph 0059) supported by the chassis (paragraph 0003) and storing a volume of the agricultural product for delivery onto the agricultural field (paragraph 0059), a nozzle body (11) mounted to the longitudinal mount (paragraph 0059), and a piping system for delivering the agricultural product to the nozzle body (paragraph 0059).  
With respect to claim 13, Lasne discloses the nozzle body is mounted to the first projection and a fourth projection (as shown in Zhang there is a forth bottom projection which projections downward that the device is pressed against when affixed).  
With respect to claim 14, Lasne discloses the application boom includes a longitudinal truss member (figure 1-4), and wherein the longitudinal truss member includes the longitudinal mount (figure 1-4, being the lower member of the truss).  
With respect to claim 15, Lasne discloses the application boom includes a longitudinal truss member (seen in figure 1, as the entire member) and a longitudinal extrusion member (upper bar 10), and wherein the longitudinal extrusion member includes the longitudinal mount (the longitudinal mount, being the lower part of the truss about #5).  
With respect to claim 16, Lasne as modified discloses wherein the first fastener portion (a fastener of 11 having the shape shown in Zhang’s figure 72) a first opposed surface opposed to a portion of the first projection (as shown having a first side which goes about the noted first projection) and the second fastener portion (another portion of 11 that is shown in Zhangs figure 72 being affixed at another point) a second opposed surface opposed to a portion of the first lip (having a second side edge which goes about the noted first lip), and the second attachment has a third opposed surface to a portion of the third projection (as the noted bottom of the attachment has a surface which is affixed to a bottom projection, being taken as the fourth projection) and a fourth opposed surface opposed to a portion of the second lip (where the outer curved portion of the second lip is encompassed by the noted fourth surface, being the surface of the attachment about the lip).
With respect to claim 18 Lasne as modified, the first attachment is a clamp (as it is understood being clamped between the elements of which 4 is receiving it when inserted), the first opposed surface being part of an indentation of the first fastener portion and the second opposed surface being part of an indentation of the second fastener portion (as shown in Zhang figure 72, where the now clamping not only going in bout about the frame, and the noted two surfaces are indentations of the noted two portions, i.e. there is an indent in 506 at the sides and bottom where the device then goes into when clamped). 
With respect to claim 19, Lasne as modified discloses the nozzle body (one of the 11s) comprises  a clamp (as it is understood being clamped between the elements of which 4 is receiving it when inserted, as the element of 63/506/504 of figure 72 of Zhang now acts as part of 11 to affix it to the device)), the first opposed surface being part of an indentation of the first fastener portion and the second opposed surface being part of an indentation of the second fastener portion (as shown in Zhang figure 72, where the now clamping not only going in bout about the frame, and the noted two surfaces are indentations of the noted two portions, i.e. there is an indent in 506 at the sides and bottom where the device then goes into when clamped).
With respect to claim 20, Lasne discloses the fourth projection (being the noted middle of 10, between the bottoms of each side of 504s bottom, the projection being what is between the noted two fastener portions) when the first attachment is fastened to the first projection and the first lip (which is what’s seen in figure 72 of Zhang, when the first attachment is fastened to the first projection and the first lip, i.e. inserted as shown). 
Response to Arguments/Amendments
	The Amendment filed (03/07/2022) has been entered. Currently claims 1-20 are pending, claims 10-12 and 16-17 are amended, claim 18-20 are new, and claims 1-10 and 17 are withdrawn. Applicants amendments to the claims has failed to overcome each and every rejection previously set forth in the Office Action dated (12/06/2021). 	
Applicant's arguments filed 03/07/2022 have been fully considered but they are not persuasive. With respect to applicants first argument regarding Jensen, see above rejection, applicant argues that Jensen fails to disclose the two fastener portions of the attachment (examiner notes being the two sides of 236 which are against the noted first projection and first lip) the first attachment being fastened to the first projection and the first lip via the first and second fastener portions (as the two sides are against the noted projection and lip), the first projection and the first lip being at least partially received between the first and second fastener portions when the first attachment is fastened to the first projection and the first lip (this can be understood that the two noted fastener portions have an outer edge, this outer edge abuts the noted lip and projection, such that within the edge of the fastener portions at lest a part of the first projection and first lip are then received there between). Thus examiner disagrees with applicants assessment that the amendments overcome the prior art. With regards to the rejection with Lasne and Zhang, applicant argues that the noted combination fails to disclose the claimed limitations of the first attachment having first and second fastener portions, the first attachment being fastened to the first projection and the first lip via the first and second fastener portions, the first projection and the first lip being at least partially received between the first and second fastener portions when the first attachment is fastened to the first projection and the first lip. The examiner disagrees, please see below annotated figure of Zhang, as Zhang discloses these limitations. 

    PNG
    media_image1.png
    526
    871
    media_image1.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752